Citation Nr: 0917124	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-36 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1967 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The Veteran is not shown to have participated in combat 
with the enemy during service.

2.  There is no corroborating evidence of any noncombat 
stressor supporting a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
PTSD.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA notice 
in a letter mailed in June 2005.  This letter included notice 
that the Veteran should provide specific details relating to 
his claimed stressors to enable VA to attempt verification 
through the United States Armed Services Center for Unit 
Records Research (USASCURR).  In October 2005 the Veteran was 
sent another letter asking for specific details of the 
stressful incident(s) in-service that resulted in PTSD.  In 
this letter the Veteran was provided with examples of the 
types of information VA needs in order to attempt 
verification of an in-service stressor.  These letters were 
sent before the initial adjudication of the claim.

In a letter mailed in January 2007 the Veteran was provided 
notice with respect to the disability-rating and effective-
date elements of the claim.  Although this letter was sent 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that entitlement to service connection for PTSD is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  In addition, private medical records have been 
associated with the claims file.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

Although the RO has not obtained a medical opinion or 
provided the Veteran with a VA examination in response to his 
claim, the Board has determined that VA has no obligation to 
obtain such an opinion or to provide such an examination in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that any medical opinion or VA examination report 
would substantiate the claim at this point.

In this regard, the Board notes that the Veteran has provided 
VA with medical evidence of a diagnosis of PTSD.  What is 
lacking in this case is adequate evidence of a stressor 
supporting the diagnosis.  Providing the Veteran with a VA 
examination or requesting a medical opinion in this case 
prior to having at least one verified stressor would not 
serve any useful purpose.

The Board also acknowledges that the RO has not attempted to 
verify the Veteran's alleged stressors through USASCURR.  The 
Board has determined that no such development is required in 
this case because the Veteran has not provided sufficient 
details concerning any of his alleged stressors to permit 
verification.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran's STRs are negative for evidence of any 
psychiatric disorder.  

The record reflects the Veteran was diagnosed with PTSD by Dr 
G.A. as early as March 2005.  VA has also received a letter 
dated in March 2005 from the Veteran's private physician, Dr. 
C.B., stating simply that she is treating the Veteran for 
PTSD.  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The adequacy of a stressor, sufficiency of symptomatology, 
and diagnosis are all medical determinations.  Cohen, 10 Vet. 
App. 143-44.  The existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is 
required to, "make specific findings of fact as to whether 
or not the claimed stressor is related to such combat."  
Zarycki, 6 Vet. App. 97-98.

The Veteran's DD Forms 214 show that he served as an aircraft 
mechanic and tactical aircraft maintenance supervisor.  
Neither the Veteran's DD Forms 214 nor his SPRs provide any 
objective evidence to show the Veteran personally 
participated in combat.  Further, the Veteran has not 
asserted that he personally participated in combat.

When the claimed in-service stressor is not related to 
combat, the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressor.  Cohen, 10 
Vet. App. 128.  In such cases the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. 91, 
98.  

The Veteran has reported the following noncombat-related 
stressors to VA through history given to Dr. G.A. at his 
psychiatric evaluation or through statements received by VA 
in support of the Veteran's claim.  

At his March 2005 psychiatric evaluation completed by Dr. 
G.A. the Veteran reported there was an occasion when he was 
stationed on a ship and while planes were landing and taking 
off another service member was blown off the deck and killed; 
he stated that this made him aware of the danger he himself 
was in.  The Veteran did not provide any specific name, the 
ship he was on at the time or other information which could 
be used to verify the alleged stressor.

The Veteran also reported to Dr. G.A. that while he was at 
Cam Ran Bay he was invited to examine bodies of the dead.  He 
reported that there were blood and body parts everywhere.  
Again, the Veteran did not provide any specific information 
that could be used to verify the alleged stressor.  

The final incident reported to Dr. G.A. by the Veteran was a 
"secret assignment" in Cambodia in which he observed the 
killing fields in Cambodia and was asked to crawl amongst the 
dead bodies, apparently to get a body count.  The Veteran 
stated that while crawling amongst the dead bodies he got 
maggots in his mouth.  The Veteran did not indicate when this 
occurred or provide any other specific information that could 
be used to verify this alleged stressor.

Dr. G.A. diagnosed the Veteran with PTSD due to the above-
cited "combat stressors" identified by the Veteran during 
examination.  However, a medical professional's opinion based 
on a post-service examination of a veteran is not competent 
evidence that an in-service stressor occurred.  Cohen, 10 
Vet. App. 128, 145; Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  Further, the cited stressors do not relate to 
personal engagement in combat. 

The Veteran has not submitted "buddy statements" or any 
other corroborating evidence of any of these alleged 
stressors.

In a statement received from the Veteran in December 2005 the 
Veteran reported an additional stressor.  He gave the names 
of 5 pilots and their dates of death.  He stated that these 
pilots were all in his unit and were all killed in action.  
The Veteran did not state that he witnessed the events, nor 
did he indicate he was personally involved in these 
incidents.  Moreover, there is no medical evidence linking 
the Veteran's PTSD to these alleged stressors. 

In sum, although the Veteran has claimed that he has PTSD as 
a result of his service in Vietnam, he did not participate in 
combat with the enemy and there is no corroborating evidence 
of the non combat stressors supporting the diagnosis of PTSD.  
Accordingly, the Veteran's claim for service connection for 
PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


